DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 05/12/2022 has been entered. Claim 13 is canceled. Claim(s) 1-12 and 14-20 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Junker (US Patent No. 10,532,443) in view of Kuo et al (US Patent No. 6,719,619), hereinafter referred to as Junker and Kuo, respectively.
	Regarding claim 1 (Currently Amended), Junker discloses a method of processing a rotatable assembly, the method comprising: 
	mounting a grinding wheel (fig 2, 5) on an arbor (fig 2, 2) to form the rotatable assembly (fig 2, 5 is mounted on 2), wherein the grinding wheel has a ring-structure formed from a plurality of grit particles dispersed within a metallic material (col 1, lines 35-42); 
	mounting the rotatable assembly within at least one dressing machine such that the grinding wheel is rotatable relative to a dressing tool within the at least one dressing machine (fig 2, grinding wheel 2 is mounted in a dressing machine 7 with dressing tool 8); and 
	shaping the grinding wheel with the dressing tool to define a final outer profile of the grinding wheel configured to machine a workpiece (col 4, lines 16-26).
	Junker does not explicitly disclose wherein the arbor comprises a threaded end that enables the rotatable assembly to be selectively coupled to, and removed from, different machines; and 
	removably mounting the rotatable assembly, via the threaded end, within at least one dressing machine.
	Kuo teaches a method of processing a rotatable assembly, the method comprising: 
	mounting a grinding wheel (col 6, lines 35-38 and col 4, lines 60-63 the rotational disk being a diamond disk) on an arbor (fig 5, 82 and 84) to form the rotatable assembly (fig 5, 80), wherein the arbor (fig 5, 82 and 84) comprises a threaded end (fig 5, 104) that enables the rotatable assembly to be selectively coupled to, and removed from, different machines (col 6, lines 47-50); 
	removably mounting the rotatable assembly (80), via the threaded end (104), within at least one dressing machine (col 5, lines 35-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker with the teachings of Kuo to incorporate the threaded end to removable mount the arbor to the dressing machine because the threaded end helps the user reduce time and labor in changing the diamond disk (col 3, lines 15-17 and 26-34, summarized).
	Regarding claim 2 (Original), Junker as modified further discloses the method in accordance with Claim 1 further comprising: mounting the rotatable assembly within a truing and conditioning machine (col 6, lines 11-42); and truing the grinding wheel mounted on the arbor (col 6, lines 11-42, 5 is still on 2).
	Regarding claim 3 (Original), Junker as modified further discloses the method in accordance with Claim 2 further comprising conditioning, within the truing and conditioning machine, the grinding wheel mounted on the arbor (claim 4).
	Regarding claim 6 (Currently Amended), Junker as modified further discloses the method in accordance with Claim 1 further comprising: removing the rotatable assembly from the at least one dressing machine (Kuo, col 3, lines 15-51 and 26-34 and 66-67, the technician can remove the travel housing to replace the grinding wheel); re-mounting the rotatable assembly within the at least one dressing machine (Kuo, col 3, lines 15-51 and 26-34 and 66-67, if the technician can remove the travel housing to replace the grinding wheel, then the technician must be able to put the travel housing back onto the apparatus); and reshaping the grinding wheel with the dressing tool to redefine the final outer profile (Junker, col 4, lines 16-26, where the new workpiece must go through a rough profiling and a fine profiling shape process that further refines and thus redefines the final outer profile).
	Regarding claim 7 (Original), Junker as modified further discloses the method in accordance with Claim 1, wherein shaping the grinding wheel comprises defining the final outer profile configured to machine a feature into the workpiece (col 4, lines 16-26), and configured to form the feature having a dimensional tolerance within a predefined range (fig 2, 7 is capable of achieving a dimensional tolerance of the grinding wheel 5).
	Regarding claim 8 (Original), Junker as modified further discloses the method in accordance with Claim 1, wherein shaping the grinding wheel comprises: moving the dressing tool towards the grinding wheel (col 7, lines 3-19); and using an acoustic sensor to determine when contact is achieved between the dressing tool and the grinding wheel (col 9, lines 28-36, 14).
	Regarding claim 17 (Currently Amended), Junker discloses a system for use in shaping a grinding wheel, the system comprising: 
	at least one dressing machine comprising a dressing tool (fig 2, 7); and 
	a rotatable assembly mounted within the at least one dressing machine (fig 2, 2 and 5), the rotatable assembly comprising: 
		an arbor (fig 2, 2); and 
		a grinding wheel coupled to the arbor (fig 2, 5), 
		wherein the grinding wheel includes a ring-structure formed from a plurality of grit particles dispersed within a metallic material (col 1, lines 35-42).
	Junker does not explicitly disclose an arbor comprising a threaded end that enables the rotatable assembly to be selectively mounted within, and removed from, different machines.
	Kuo teaches in figure 1, a rotatable assembly (80) for a conditioning apparatus (col 5, lines 35-39) comprising: 
		an arbor (82 and 84) comprising a threaded end (104) that enables the rotatable assembly (80) to be selectively mounted within, and removed from, different machines (col 6, lines 47-50); and 
		a grinding wheel coupled to the arbor (col 6, lines 35-38 and col 4, lines 60-63 the rotational disk being a diamond disk).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker with the teachings of Kuo to incorporate the threaded end because the threaded end helps the user reduce time and labor in changing the diamond disk (col 3, lines 15-17 and 26-34, summarized).
	Regarding claim 18 (Original), Junker as modified further discloses the system in accordance with Claim 17, wherein the plurality of grit particles are formed from a cubic boron nitride material (col 1, lines 35-42, the disk is made from CBN).
	Regarding claim 19 (Original), Junker as modified further discloses the system in accordance with Claim 17, wherein the grinding wheel is fully formed from a combined mixture of the plurality of grit particles and the metallic material (col 1, lines 35-42).
	Regarding claim 20 (Original), Junker as modified further discloses the system in accordance with Claim 17, wherein the rotatable assembly is selectively removable from the at least one dressing machine as a unitary structure (fig 2, showing 2 and 5 are capable of being removed from 7 as a single structure).
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Junker (US Patent No. 10,532,443) in view of Kuo et al (US Patent No. 6,719,619), as applied to claim 1 above, and in further view of Fisher (US Patent No. 5,259,914) hereinafter referred to as Junker, Kuo, and Fisher, respectively.
	Regarding claim 4 (Original), Junker as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose: further comprising: removing the rotatable assembly from the at least one dressing machine; and coupling the grinding wheel to a groove grinding machine configured to machine the workpiece with the grinding wheel.
	Fisher teaches a rotatable assembly comprising a grinding wheel (fig 1, 22), an arbor (fig 1, 20), the rotatable assembly being removable (fig 1, 14 is capable of being decoupled), the rotatable assembly being coupled in a different location (fig 1, 14 is capable of being transported to a different connector); and coupling the grinding wheel to a groove grinding machine configure to machine the workpiece with the grinding wheel (fig 1, 22 is coupled to 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Junker with the teachings of Fisher to incorporate the steps of removing the rotatable assembly and coupling the grinding wheel to a different coupler and coupling the grinding wheel to a groove grinding machine because allowing the rotatable assembly to be movable to different locations allows the user mobility is adjusting the grinding wheel relative to the workpiece which affords better ergonomics, convenience, and efficiency to the user which impacts the quality of work and thus reduces downtime which leads to greater work output and thus generates greater revenue to the user.
	Regarding claim 5 (Original), Junker as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein mounting a grinding wheel comprises installing a gear and bearing system between the grinding wheel and the arbor before the grinding wheel is mounted within the dressing machine.
	Fisher teaches a rotatable assembly comprising a grinding wheel (fig 1, 22), an arbor connected to a gear means, wherein the gear means is between the arbor and the grinding wheel (col 3, line 60 – col 4, line 32, teaches that motor has a spindle attached to a gear means and the gear means attached to a shaft holding the grinding wheel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Junker with the teachings of Fisher to incorporate the gear means between the arbor and the grinding wheel because the gear means allows the spindle to be geared to rotate the grinding wheel at a faster speed such that the current consumption, of the device of Junker is lowered, and thus the power consumption is reduced which leads to less overhead in the dressing of the grinding wheel (Junker, col 4, lines 8-15, summarized).
	Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Junker (US Patent No. 10,532,443) in view of Yanase et al (US Patent No. 8,944,885), hereinafter referred to as Junker and Yanase, respectively.
	Regarding claim 9 (Currently Amended), Junker discloses a method of processing a grinding wheel, the method comprising: 
	mounting a rotatable assembly (fig 2, 2 and 5) including the grinding wheel (fig 2, 5) within at least one dressing machine (fig 2, 2 and 5 are mounted within 7), wherein the grinding wheel includes a ring-structure (fig 1, 5), and wherein the rotatable assembly is rotatable relative to a dressing tool within the at least one dressing machine (fig 2, showing 2 is rotatable relative to 7); 
	channeling a stream of fluid between the grinding wheel and the dressing tool (claim 4);  
	moving the dressing tool towards the grinding wheel (col 8, lines 34-52); and 
	using an acoustic sensor to determine when contact is achieved between the dressing tool and the grinding wheel (col 9, lines 28-36, 14).
	Junker does not explicitly disclose using an acoustic sensor to determine, via an audible communication path provided by the stream of fluid, when contact is achieved between the dressing tool and the grinding wheel.
	Yanase teaches a method of using a grinding wheel, the method comprising: 
	mounting a rotatable assembly (fig 1, 11) including the grinding wheel (14) to use on a workpiece (fig 1, W); 
	channeling a stream of fluid between the grinding wheel and workpiece (col 3, lines 44-51); and 
	using an acoustic sensor (col 3, lines 38-51, AE) to determine, via an audible communication path provided by the stream of fluid (col 3, lines 38-51, jetted fluid between the AE and the workpiece W), when contact is achieved between the workpiece and the grinding wheel (col 3, lines 41-44, AE detects vibration, friction, and the like, through the stream of fluid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker with the teachings of Yanase to incorporate the AE with an audible communication path provided by the stream of fluid to detect contact between the dressing tool and the grinding wheel because using this configuration allows for a simpler construction using only one acoustic sensor while still maintaining precision in the grinding of the workpiece (col 2, lines 43-50, summarized).
	Regarding claim 10 (Currently Amended), Junker as modified further discloses the method in accordance with Claim 9 further comprising calibrating the at least one dressing machine, wherein the calibrating comprises: positioning the dressing tool a predefined radial distance relative to a longitudinal centerline of the grinding wheel such that a gap is defined between the dressing tool and the grinding wheel (fig 3, showing 5 is gaped to 14); and moving the dressing tool longitudinally towards the grinding wheel while maintaining the predefined radial distance to determine a registration point on the grinding wheel (figs 4-5, showing 5 is adjusted in the Z-direction and distance).
	Regarding claim 11 (Original), Junker as modified further discloses the method in accordance with Claim 10, wherein moving the dressing tool comprises: determining a first registration point on a first side of the grinding wheel (fig 5a, 15 has a first registration point); determining a second registration point on a second side of the grinding wheel (fig 5b, 15 has a second registration point); and determining a longitudinal center point on the grinding wheel based on the first and second registration points (fig 5c, 15 and a center point).
	Regarding claim 12 (Original), Junker as modified further discloses the method in accordance with Claim 11 further comprising shaping the grinding wheel with the dressing tool to define a final outer profile that is symmetric relative to the longitudinal center point (col 10, lines 36-57).
	Regarding claim 14 (Currently Amended), Junker as modified further discloses the method in accordance with Claim 9 further comprising receiving, by the acoustic sensor, an acoustic signal through the audible communication path when contact between the dressing tool and the grinding wheel is achieved (col 9, lines 28-36, 14).
	Regarding claim 15 (Original), Junker as modified discloses the elements of the claimed invention as stated above in claim 9, but does not explicitly disclose the method further comprising: machining a feature into a test coupon with the grinding wheel; and evaluating the test coupon to determine if the feature has a dimensional tolerance within a predefined range
	Junker further teaches the truing and shaping of the grinding wheel by trial and error experiments (col 7, line 56 – col 8, line 4, summarized).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker to incorporate the use of a workpiece (or test coupon) to evaluate the profile of the grinding wheel by trial and error experiments to be within a dimensional tolerance because the wear of the profile of the grinding wheel causes deterioration of the grinding result and correspondingly to a deviation from the normal shape of the groove in the workpiece and that having an accurate and sharp profile of the grinding wheel results in more efficient grinding and groove making (col 1, lines 20-34, summarized).
	Regarding claim 16 (Original), Junker as modified further discloses the method in accordance with Claim 9 further comprising shaping the grinding wheel with the dressing tool to define a final outer profile of the grinding wheel configured to machine a workpiece (col 4, lines 16-26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723